DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants remark that Groups I and V should also have included “and by administration of a 4-1BB against”, Group IX should also have included "and by administration of a 4-1BB agonist comprising at least one antigen binding domain capable of specific binding to CEA", and Group X, should have included wherein the 4-1BB agonist comprises at least one antigen binding domain “capable of specific binding to CEA” (not FAP as stated in Group X of the Office Action) is acknowledged. It appears that for Group XI, the same change as for Group X, was intended to be indicated (top of p. 11 of response filed 6/7/22).  These remarks are agreed with and reflect the correct description of these groups.

Applicant’s election of Group VI, and 4-1BB agonist species comprising an antigen-biding domain capable of specific binding to FAP, wherein the 4-1BB agonist comprises (i) 3 ectodomains of 4-1BBL having SEQ ID NO:5 and (ii) a least one FAP antigen-binding domain having a VH and VL respectively comprising the CDRs of SEQ ID NO:15-17 and 18-20, and wherein the VH and VL of the FAP antigen-binding domain respectively comprises SEQ ID NO:23 and 24, and an anti-CEA/anti-CD3 bispecific antibody with a CEA antigen-binding domain having a VH and VL respectively comprising the CDRs of SEQ ID NO:41-43 and 44-46, and further wherein the VH and VL of the CEA antigen-binding domain respectively comprises SEQ ID NO:47 and 48. in the reply filed on 6/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 67-71, 120, 123, 125, 128 and 130-135 are examined as drawn to the elected invention and species.


Information Disclosure Statement
The 5 page information disclosure statement filed 6/7/22 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.  It appears that most if not all references listed on the indicated IDS are also listed on the 3-page IDS filed on the same date, which has been considered and is attached.  If applicant resubmits the IDS that was not considered, any duplicate references should be omitted to avoid problems that may lead to a delay in issuance by the printer if the application issues as a patent.

It is noted that reference WO 2021/198335 A1 (#71) did not accompany the 3-page IDS of 6/7/22. However, in the interested of compact prosecution, the examiner did review that reference and has provided it as part of the attached PTO-892.


Specification
All references to locations within the specification are to the clean substitutes specification filed 7/8/2020.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BISPECIFIC ANTI-CEA/ANTI-CD3 ANTIBODY COMBINATION THERAPY WITH FAP-TARGETED 4-1BB (CD137) AGONISTS.

The disclosure is objected to because of the following informalities: p. 184, line 4, “350mm3” should apparently be 350 mm3 ;  p.185, line 11, “dosis” is incorrect; p. 206, lines 13 and 16, “FAP-1BBL” should be FAP-4-1BBL.
Appropriate correction is required.


Claim Objections
Claim 67 is objected to because of the following informalities: the claim uses two abbreviations without defining them: CEA and FAP.  The name of the protein to which the abbreviation is applied is carcinoembryonic antigen and fibroblast activation protein, respectively (p. 34, line 6, and p. 33, line 24).  The first occurrence of the abbreviation should be accompanied by the full name of the protein. Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70, 71, 123 and 128 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
These claims are drawn generally to the method of treating or delaying progression of a proliferative disease in a subject comprising administering to the subject an effective amount of a T-cell activating anti-CEA/anti-CD3 bispecific antibody and an effective amount of a 4-1BB agonist comprising a least one antigen-binding domain that binds FAP. Claims 70 and 71 depend from claim 69, which further specifies the antigen-binding domains of the bispecific antibody of claim 69 comprises a heavy chain variable region (VH) and a light chain variable region (VL).  However, while claim 70 specifies the VH of the CEA-binding domain comprises CDR-H1-3 of SEQ ID NO:41-43, and claim 71 specifies the VH comprises the sequence of SEQ ID NO:47, they provide no information about the VL of that binding domain.  Similarly, claims 123 and 128 depend from claim 69 and detail the CEA-binding domain VL CDR-L1-3 as comprising SEQ ID NO:44-46, respectively, and VL as comprising SEQ ID NO:48, but without information about the VH of the binding domain.
The specification discloses anti-CEA antibodies comprising the VH/VL pair of SEQ ID NO:47/48 and 55/56.  While there are other CEA antibodies known in the prior art, these do not have any of the disclosed variable domains or have CDR1-3 thereof. The specification does not disclose other variable domains with which each of the SEQ ID NO:47, 48, 55 or 56 can be paired that form an anti-CEA antibody that would function in the claimed method.  It has been shown in the prior art that pairing of VH and VL is not random, and only specific pairs bind the designated antigen. For example, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”  Portolano et al. (J. Immunol. 150:880-, 1993) looked at the ability to mix-and-match variable heavy and light chain sequences using heavy and light chain gene libraries derived from and used to identify human autoantigen TPO- (thyroid peroxidase) binding antibodies. When they looked for matches to a specific VH or VL, they found the VH paired with 1:500 VLs in the library and the VL paired with 1:5000 VHs, which was higher than pairings found in the original random combinatorial library (1:60,000).  “However, the frequency was still lower (Table 1) than would be the case if promiscuous biding to a variety of H or L chains was compatible with specific Ag [antigen] binding.” (paragraph bridging pp. 884-885)  Herold et al. (Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017, p. 2, end of second paragraph), which was published after the effective filing date of the instant application, looked at VH/VL interfaces and how changes effected antigen binding and found, “Our results on the effects of mutations on domain structure, stability, association and antigen binding together with CDR exchange experiments reveal complex relationships between structural and functional properties within the VL and VH domains.”  It was discussed that (p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” The reference concludes (p. 14, end of 2nd paragraph and 3rd paragraph), “[B]inding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way. (¶) Taken together our data indicate that multiple determinants regulate the VH/VL association and the affinity for the antigen. The interplay between interface interactions and CDRs turned out to be complex with mutual influences on VH/VL association and antigen binding.”
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” time of the filing date...” This is not the case for an antibody, including a bispecific antibody which binds CEA and for which aside from the disclosed CDR-H1-3 with the paired CDR-L1-3, there is no reasonable structure-function correlation established. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the paired CEA VH and VL defined at least by the CDR-1-3 of each referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed CEA-binding domain of the bispecific antibody, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only wherein the CEA-binding domain, i.e., the “second antigen binding domain”, comprises a VHCEA comprising CDR-H1-3 of SEQ ID NO:41-43 and VLCEA comprising CDR-L1-3 of SEQ ID NO:44-46, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67-71, 120, 123, 125, 128 and 130-135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating or delaying progression of a proliferative disease which is cancer in subject in need thereof, comprising administering to the subject an effective amount of a T-cell activating anti-CEA/anti-CD3 bispecific antibody and an effective amount of a 4-1BB agonist comprising a least one antigen binding domain capable of specific binding to FAP, does not reasonably provide enablement for wherein the proliferative disease is not cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are broadly drawn to treating a proliferative disease by administration of an effective amount of a bispecific CEA-/CD3-binding antibody and a 4-1BB agonist comprising an FAP-binding domain. There is no limiting definition of a proliferative disease in the specification, but only a particular embodiment which is cancer (e.g., p. 17, line 20). There are many proliferative diseases, which Sporn et al. (Am. J. Med. 70(6):1231-1236, 1981, Abstract) lists as including the vascular proliferative disease of atherosclerosis, fibrotic proliferation such as in idiopathic pulmonary fibrosis, synovial cell proliferation as in rheumatoid arthritis, skin proliferation in the form of psoriasis, and cancer. While there is much evidence to support the use of bispecific anti-CEA/anti-CD3 antibodies in the treatment of cancer (see, e.g., Oberst et al., mAbs, 6(6):1571-1584, 2014), based on the fact that some tumors express CEA (Obserst et al., p. 1572, col. 2, end of second paragraph and beginning of third) and the bispecific antibody functions to bring T cells, which express CD3, into proximity with CEA-expressing tumor cells to facility T cell-mediated cell death (p. 1572, col. 1, third paragraph); nevertheless, CEA is not associated with cell surface expression in other proliferative diseases such that the skilled artisan would reasonably expect it could be used in treatment or delay of progression thereof. WO 2016/075278 A1 (cited in the IDS filed 11/6/20) discusses the therapeutic effect of 4-1BB agonists on cancer by enhancing activation and proliferation of T cells, as well as tumor infiltration and retention of activated T-cells in tumors (p. 2, lines 9-33). FAP is a tumor-associated antigen (ibid, e.g., p. 36, lines 28-34, and Fig. 17). Again, one skilled in the art would not reasonably expect that aside from cancer a 4-1BB agonist or FAP-binding proteins could be used for the treatment of the broad range of diseases encompassed by proliferative disease treated by the instant claims. There is no guidance or direction of how to target non-cancer diseases, nor are there working examples of treatment of any disease other than a cancer. It would require undue experimentation to use the invention commensurate in scope with the claims as it relates to treatment or delayed progression of a proliferative disease besides cancer.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 67, 69-71, 120, 123, 125, 128 and 135 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140242079 A1 and US 9,365,641 B2 and Muller et al. (J. Immunother. 31(8):714-722, 2008, cited in the IDS filed 6/7/22). 
US 20140242079 teaches treatment of cancer with a CEA TCB construct in which the TCB portion is a CD3-binding antibody portion and the CEA is an antigen-binding antibody portion (Fig. 5) and which is capable of induce specific lysis (Fig. 11 and 12). The construct was also shown to induce T cell proliferation and cytokine production (Fig. 13 and 14). In vivo, it significantly reduced tumor volume and increased survival in a murine tumor model (Figs. 18-20). Two effective constructs had the CEA sequence of SEQ ID NO:57 and 58 (e.g., [0053]), which are identical to instant SEQ ID NO:63 and 64, respectively. The T cell activating bispecific antigen binding molecules of the invention may be administered in combination with another therapeutic agent ([0288]-[0290]).  US 2014-242-79 does not teach wherein the another therapeutic agent is a 4-1BB agonist comprising at least one FAP-binding domain.
US 9,365,641 teaches a chimeric antigen receptor (CAR) comprising a FAP-binding domain, a CD3 transmembrane domain and a 4-1BB costimulatory domain (Fig. 1). The FAP-CAR was effective to reduce tumor volume in syngenic mouse models, each bearing one of a variety of tumor types (Figs. 15-16). It is taught (col. 1, lines 50-58) that stromal cells promote tumor growth and metastasis and “there is an urgent need in the art for compositions and methods to target stromal cells for the treatment of cancer.”  FAP is a stromal cell antigen (col. 2, lines 24-25). The tumor-directed CAR administration may be combined with another therapy (col. 53, lines 20-23). 
Muller et al. teach that tumor-specific T cell activation can be accomplished using a bispecific antibody that binds both a tumor-associated antigen on the tumor cell and the CD3 molecule on the T cell, which triggers effector cell activation and tumor cell killing (p. 714, col. 2, middle of second paragraph). Muller et al. made an antibody-4-1BBL fusion protein (amino acids 71-254 of 4-1BBL, p. 715, col. 2, first full paragraph) comprising an antibody single chain variable fragment (scFv) that binds the tumor stromal antigen FAP and the costimulatory receptor 4-1BB (p. 715, col. 1, second paragraph, and Fig. 1A). When the fusion was combined with a bispecific FAP-/CD3-binding antibody (sdDb33CD3), they activated unstimulated PBMCs leading to cytokine production, and could cause tumor-targeted costimulation and T cell activation (p. 721, col. 1, first paragraph and end of second paragraph, Figs. 4-5).  “Thus, target cell-dependent costimulation with scFv36-4-1BBL constitutes a new option to enhance T-cell activation by bispecific antibodies or antigen-dependent T-cell receptor triggering and should be useful to improve T cell-mediated antitumor responses.” (end of “Summary”)
It would have been obvious to the artisan of ordinary skill before the effective filing date of the instant invention to have treated cancer by administering both the CEA/CD3 TCB bispecific antibody of US 20140242079 and FAP-binding CAR of US 9, 365,641 or anti-FPA-4-1BBL fusion of Muller et al. because both the CEA/CD3 TCB and FAP-binding CAR were shown to be effective in the treatment of caner and were suggested as being administered with another therapeutic agent for treatment of the cancer. Further, the FAP-4-1BBL fusion of Muller et al. was shown to increase cytokine release in a costimulatory manner and was suggested for use with bispecific antibodies in treatment of cancer. The anti-FAP CAR or FPA-4-1BBL fusion and CEA/CD3 TCB bispecific antibody construct could have been administered in combination for treatment of cancer by known methods with no change in their respective functions, and the combination would have yielded predictable therapeutic results to one of ordinary skill in the art.



Claims 67-71, 120, 123, 125, 128, 130-135 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2106/0756278 A1 (cited in the IDS filed 11/6/20) and US 20140242079 A1. 
The applied WO 2016/075276 reference has a common inventor and/or applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
WO 2016/075276 teaches 4-1BBL trimeric-Fc fusion proteins for the treatment of cancer, including comprising either a CEA or FAP monovalent binding site present on cancer cells (Example 11-13 and 1-5, respectively). Many targeted trimeric 4-1BBL- constructs were made comprising different length 4-1BBL-4-1BB-binding ectodomains (e.g., 71-254 shown in Table 6, 71-248 shown in Table 67). Fig. 4 shows 4-1BBL trimer-containing anti-FAP antibody 4B9 construct (Tables 21-26, which comprises SEQ ID NO:119, 120, 106 and 107, and are identical to instant SEQ ID NO:65, 66, 23 and 24, as respectively).  FAP-targeted 4-1BBL constructs bound strongly to activated compared to resting NK, CD8+ or CD4+ T cells (p. 219, lines 28-33).  The FAP also allowed binding to FAP-expressing tumor cells (Figs. 10 and 12). The 4-1BBL trimer was formed with a monomeric plus dimeric 4-1BBL chain (e.g., Tables 86 and 25). It is taught as useful in the treatment of cancer (e.g., p. 102, lines 6-36).  The fusion may be administered with another therapeutic agent (p. 105, line 33, through p. 106, line 16).  It is taught that CEA is typically expressed on the entire surface of cancerous cells which “makes CEA accessible to antibody binding in cancerous cells”, and its expression is increased in cancerous cells (p. 37, line26, through p. 38, line 5). WO 2016/075276 does not teach combined treatment with an anti-CEA-anti-CD3 bispecific antibody.
US 20140242079 teaches treatment of cancer with a CEA TCB construct in which the TCB portion is a CD3-binding antibody portion and the CEA is an antigen-binding antibody portion (Fig. 5) and which is capable of inducing specific lysis (Fig. 11 and 12). The construct was also shown to induce T cell proliferation and cytokine production (Fig. 13 and 14). In vivo, it significantly reduced tumor volume and survival in a murine tumor model (Figs. 18-20). Two effective constructs had the sequence of SEQ ID NO:57 and 58 (e.g., [0053]), which are identical to instant SEQ ID NO:63 and 64, respectively. The T cell activating bispecific antigen binding molecules of the invention may be administered in combination with another therapeutic agent ([0288]-[0290]).
It would have been obvious to the artisan of ordinary skill before the effective filing date of the invention to have combined the administration of the anti-FAP-4-1BBL trimer of WO 2016/075276 with the CEA/CD3 TCB bispecific antibody construct of US 20140242079 for the treatment of cancer because both constructs were taught as effective for such treatment and each reference taught the use of one in combination with another therapeutic agent.  The anti-FAP-4-1BBL trimer of WO 2016/075276 with the CEA/CD3 TCB bispecific antibody construct could have been administered in combination for treatment of cancer by known methods with no change in their respective functions, and the combination would have yielded predictable therapeutic results to one of ordinary skill in the art.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2016/156291 A1 (cited in the IDS filed 11/6/20) teaches a trimeric 4-1BBL agonist comprising a FAP- or CEA-specific binding domain, as well as the treatment of cancer therewith (e.g. Fig. 17 and p. 189, line 20, through p. 190, line 10, and 194, first paragraph, and claims 46-47) and is cumulative for those teachings with WO 2016/075276.
Clinicaltrials.gov NCT02324257 (v20) (Retrieved online: <URL: https://clinicaltrials.gov/ct2/history/NCT02324257?V_20=View#StudyPageTop>, Dec. 1 2015) teaches treatment of patient with locally advanced or metastatic solid tumors by administration of bispecific antibody (TCB) targeting CEA on tumor cells and CD3 on T cells (Official Title).  It is cumulative with references teaching cancer treatment with an anti-CEA/anti-CD3 bispecific antibody.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 4, 2022